Case: 1:14-cr-00214-JG Doc #: 1115 Filed: 05/21/20 1 of 5. PageID #: 6697


  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                              :
 UNITED STATES OF AMERICA,                    :        CASE NO. 1:14-cr-00214
                                              :
                 Plaintiff,                   :        OPINION & ORDER
                                              :        [Resolving Doc. 1111]
  vs.                                         :
                                              :
  DONIQUE WILLIAMS,                           :
                                              :
                 Defendant.                   :
                                              :



  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Defendant Donique Williams requests a reduced sentence to time served under the

  compassionate release statute, 18 U.S.C. § 3582. 1 The Government has not responded to

  Williams’s petition.

             For the reasons stated below, the Court DENIES Williams’s motion for

  compassionate release.

        I.         Background
             On November 14, 2014, Defendant Williams pleaded guilty to one count of

  possession with intention to distribute heroin. 2 On March 19, 2015, this Court sentenced

  Williams to thirty-six months’ imprisonment, with credit for time served in federal custody,

  and thirty-six months supervised release. 3

             In early 2018, after his release from prison and while on supervised release,

  Williams was arrested and charged in state court for selling illegal drugs. One of the



             1
               Doc. 1111.
             2
               Doc. 414.
             3
               Doc. 677.
Case: 1:14-cr-00214-JG Doc #: 1115 Filed: 05/21/20 2 of 5. PageID #: 6698
  Case No. 1:14-cr-214
  Gwin, J.

  individuals he allegedly sold drugs to died from an overdose. After a jury trial that ended

  in a mistrial, Williams pleaded guilty in Cuyahoga County Common Pleas Court to the

  lesser charges of corrupting another with drugs and trafficking. The state court sentenced

  him to 60 months’ probation on each count.

           On December 5, 2019, this Court revoked Williams’s supervised release for the

  release violation stemming from the state drug charges. 4 The Court sentenced him to 18

  months’ imprisonment, with no credit given for time served in state custody. 5 The Court

  ordered that Defendant Williams’s supervised release be terminated at the end of his 18

  months’ imprisonment. 6

           Williams was in prison for approximately two months of his eighteen-month

  sentence before Bureau of Prisons inadvertently released him on March 10, 2020. A

  month later this Court was notified of Williams’s mistaken early release. The Court issued

  a warrant for Williams’s arrest and he was returned to Bureau of Prisons custody on April 8,

  2020. 7 Contrary to Williams’s representation that he has “only several months” left on his

  sentence, 8 Williams has more than one year remaining.

           On April 22, 2020 Williams filed the instant motion for compassionate release. 9

           For the following reasons, the Court DENIES Defendant’s motion for compassionate

  release.

     II.             Discussion
           A. Exhaustion

           4
               Doc. 1090.
           5
               Id.
           6
               Id.
           7
             Doc. 1106.
           8
             Doc. 1111 at 2.
           9
             Doc. 1111.

                                                -2-
Case: 1:14-cr-00214-JG Doc #: 1115 Filed: 05/21/20 3 of 5. PageID #: 6699
  Case No. 1:14-cr-214
  Gwin, J.

         Under the compassionate release statute, the Court may reduce the defendant’s term

  of imprisonment upon a motion by the defendant. 10 Specifically, 18 U.S.C. §

  3582(c)(1)(A)(i) allows the Court to modify a defendant’s term of imprisonment upon a

  motion from a defendant once 30 days have expired since the warden of the defendant’s

  facility received such a motion from the defendant.

         Williams does not allege that he has petitioned the warden for compassionate

  release. However, in light of the COVID-19 crisis some courts have adopted the position

  that administrative exhaustion may be excused. 11 This Court agrees. Although the

  compassionate release statute requires administrative exhaustion, the requirement may be

  waived. Accordingly, the Court waives the administrative exhaustion requirement as to

  Williams’s petition.

         B. Eligibility
         To grant compassionate release, the Court must find that “extraordinary and

  compelling reasons warrant such a reduction” and “that such a reduction is consistent with

  applicable policy statements issued by the Sentencing Commission.”12 The Court must also

  consider the sentencing factors set forth in 18 U.S.C. § 3553. 13

         The applicable policy statement instructs that extraordinary and compelling reasons

  for a sentence reduction fall into four categories: (i) medical conditions, (ii) age, (iii) family

  circumstances, and (iv) other reasons. 14

         Williams argues that he suffers from medical conditions that put him at higher risk


         10
              18 U.S.C. § 3582(c)(1)(A)(i).
         11
              See United States v. Zukerman, No. 16 Cr. 194 (AT), 2020 WL 1659880, at *3 (Apr. 3, 2020).
         12
              18 U.S.C. § 3582(a)(1)(A).
         13
              Id.
         14
              Commentary to FSG § 1B1.13.

                                                           -3-
Case: 1:14-cr-00214-JG Doc #: 1115 Filed: 05/21/20 4 of 5. PageID #: 6700
  Case No. 1:14-cr-214
  Gwin, J.

  of serious medical consequences, including death, if he contracts COVID-19. Specifically,

  he states that he has asthma and hypertension. 15 These medical conditions do not fall into

  the specific categories of medical conditions contemplated by the policy statement,

  because they are not terminal illnesses, nor do they impact Williams’s ability to provide

  self-care. Williams does not argue that he falls into the age or family circumstances

  categories.

             The final category allows for release if “an extraordinary and compelling reason

  other than, or in combination with, the reasons described” in the first three categories

  exists. 16 While Williams’s claimed medical conditions might subject him to an increased

  risk from COVID-19, Williams fails to attach any evidence supporting his claims of medical

  conditions. In the absence of such evidence, the Court declines to grant his request.

             Additionally, Williams does not allege that COVID-19 is present in the prison.

  Williams only claims that a prison contractor tested positive. 17 Publicly available

  information demonstrates that since the filing of Williams’s petition six staff members at the

  institution have tested positive. 18 However, the most recent information continues to

  reflect no cases among the inmate population. As such, Williams’s current risk of

  contracting the virus currently appears to be low.

      III.          Conclusion
             For the foregoing reasons, the Court DENIES without prejudice Williams’s request

  for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Williams is granted


             15
                Doc. 1111 at 9.
             16
                Commentary to FSG § 1B1.13.
             17
                Doc. 1111 at 2.
             18
                  Ohio Department of Rehabilitation & Correction, COVID-19 Inmate Testing Updated 5/17/2020,
  https://coronavirus.ohio.gov/static/DRCCOVID-19Information.pdf (last visited May 18, 2020).

                                                         -4-
Case: 1:14-cr-00214-JG Doc #: 1115 Filed: 05/21/20 5 of 5. PageID #: 6701
  Case No. 1:14-cr-214
  Gwin, J.

  leave to refile his petition with evidence of his medical conditions if he is able to

  demonstrate the introduction of COVID-19 to the inmate population.



  IT IS SO ORDERED.


  Dated: May 21, 2020                                 s/     James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




                                                -5-
